SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

494
CAF 12-00597
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF CATHERINE RICE,
PETITIONER-RESPONDENT,

                      V                                            ORDER

MICHAEL E. MILLS, RESPONDENT-APPELLANT.


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR
RESPONDENT-APPELLANT.

AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR PETITIONER-RESPONDENT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA, FOR AUSTIN M.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered February 21, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner unsupervised visitation with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court